Citation Nr: 1221827	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder, to include residuals of a left ligament strain, and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for Hepatitis.

4.  Entitlement to service connection for a bilateral wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from February 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

For the reasons cited below in the remand portion of this decision, the Board has, as it relates to the Veteran's claim of service connection for PTSD, expanded the issue to service connection for an acquired psychiatric disorder, to include PTSD.  

The issues of service connection for hepatitis; a psychiatric disorder, to include PTSD; a bilateral wrist disability; and the newly reopened claim of service connection for residuals of a left knee injury are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a left lateral collateral ligament strain in December 1992.  The Veteran was notified of this decision in February 1993 and did not appeal, nor was any evidence received within a year of that decision.

2.  Evidence received since the denial of service connection for residuals of a left lateral collateral ligament strain in December 1992 raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1992 rating determination denying service connection for residuals of a left lateral collateral ligament strain became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a left lateral collateral ligament strain has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In December 1992, the RO denied service connection for left lateral collateral ligament strain.  In denying service connection, the RO noted that the Veteran's enlistment examination was negative for the clamed disability.  It observed that in May 1973, the Veteran was seen with a history of two injuries to the left knee in the previous two months.  The RO indicated that physical examination showed some instability with pain with movement of the left lateral collateral ligament.  The medial collateral and cruciate ligaments were noted to be intact.  X-rays were unremarkable.  The RO observed that the impression was left lateral collateral ligament strain.  The RO indicated that the knee was casted and apparently healed without additional complication and separation examination noted that the injury had resolved.  

The RO observed that at the time of his initial application for benefits, the Veteran denied any treatment for the claimed disability from his discharge from active service to the then present date.  The RO also noted that at the time of an October 1992 VA hospitalization, there were no findings related to the left knee.  

In denying service connection the RO found that the injury in service was apparently acute and transitory, resolving fully with treatment.  The RO further noted that there were no findings of any chronic residual disability at the time of his separation from service and from his discharge to the present time. 

The Veteran was notified of this decision in February 1993 and did not perfect his appeal.  Moreover, no evidence or argument was received within one year following notification of the decision.  As such, the decision became final.

Evidence received subsequent to the February 1993 denial includes statements from the Veteran as well as private treatment records.

In his statements, including his September 2008 substantive appeal, the Veteran indicated that his inservice knee problem had advanced to degenerative joint disease, which resulted in his having reconstructive surgery on his left knee.  The Veteran also supplied written authorizations to obtain copies of treatment records demonstrating that he had had a total knee replacement performed in August 2007.  

The basis for the prior denial was that there was no competent evidence of a current left knee disorder related to the Veteran's period of service.  The newly added evidence, in the form of the Veteran's statements, as well as his reporting that he had had a total knee replacement performed on his left knee, relates to the previously unestablished element of the claim of a current disability.  38 C.F.R. § 3.156(a).  The Board observes that in a recent decision, the Court held that the post VCAA version of § 3.156(a) establishes a low threshold for reopening a claim-one that does not require that the claimant submit a medical opinion to reopen his or her claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Veteran's claim of service connection for residuals of a left knee injury is reopened.  


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for residuals of a left knee ligament strain is reopened.  


REMAND

As it relates to the newly reopened claim of service connection for residuals of a left knee injury, the Board notes that the Veteran has reported having had surgery for a left total knee replacement in August 2007.  As the claim has been reopened, an attempt should be made to obtain the treatment records concerning the August 2007 surgery.  Moreover, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left knee disorder, and its relationship, if any, to his period of service.  

With regard to the claim of service connection for hepatitis, the Board notes that the Veteran was diagnosed with hepatitis and placed on one week's convalescence leave in June 1972.  The Board further observes that private treatment records associated with the Veteran's claims folder reveal that he currently has been diagnosed with Hepatitis C and reported to have had a history of Hepatitis B.  To date, the Veteran has not been afforded an examination to determine the nature and etiology of any current hepatitis.  Based upon the above, the Veteran should be afforded an examination to determine the nature and etiology of any current hepatitis and its relationship, if any, to his period of service. 

The most recent information of record indicates the Veteran remains incarcerated.  Letters received from him in 2010 reflect the address of a work camp in Chattahoochee, Florida.  Therefore, in scheduling an examination, the RO must follow the procedures set forth in Fast Letter 11-22 (September 8, 2011).  It is critical that all efforts made to provide an examination to the Veteran be documented.  

If, however, an examination cannot be conducted, then the Veteran's claims file should be sent to a medical professional to obtain an opinion as to the relationship, if any, between his Hepatitis C and his left knee disorder and his military service.  This must be done considering the information in the service treatment records.  This should be done only after obtaining as many of the Veteran's treatment records as possible, so that the opinion will be an informed one.

As to the issue of PTSD currently on appeal, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that the Board should have considered alternative current conditions within the scope of the filed claim.  In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, other psychiatric disorders may be present.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.  


The Board further notes that the Veteran has indicated that he was receiving psychiatric treatment in the Mental Health Department at the Polk Correctional Institute in a February 2008 statement in support of claim and that he had provided written authorization to obtain these records.  The Board notes that of record is a response from the Florida Department of Corrections, received in January 2008, that indicated that while information had been requested such information could not be furnished as the Veteran was not an inmate at RMC.  It was stated that the institution where the Veteran was housed, Polk Correctional Center, was the facility that should be contacted.  Although it was indicated that the request would be forwarded, it does not appear that any further information was received from Polk Correctional Center.  

Moreover, in an August 2008 letter, the Veteran indicated that he had signed requests at the Polk facility in order to allow VA to request the records, but no request had been made.  The Veteran again reported that the medical records from the Polk Correctional Center should be obtained as they would support his claim for PTSD. 

As to the bilateral wrist injury, the Board notes that the Veteran has indicated that the wrist injury occurred as result of his attempting to commit suicide due to the mental state caused by his PTSD/psychiatric disorder, which he claims is related to service.  Because the record reflects that the Veteran's wrist disabilities may be related in part to any current psychiatric disorder, the claim for service connection for a bilateral wrist disability is inextricably intertwined with the appellant's pending claim for service connection for a psychiatric disorder, to include PTSD, as the resolution of that claim might have bearing upon the claim for service connection for a bilateral wrist disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder other than PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

2.  Since the prior authorization has expired, ask the Veteran to provide written authorization for VA to obtain copies of all treatment records of the Veteran from the Polk Correctional Institute, 10800 Evans Road, Polk City, Florida, 33868, including any treatment records relating to treatment at the Mental Health Department of this facility.  

3. Since the prior authorization has expired, ask the Veteran to provide written authorization for VA to obtain copies of all treatment records of the Veteran relating to an August 2007 left knee surgery from North Florida Recreational and Medical Center, P. O. Box 628, Lake Butler, FL, 32054.   

4.  Follow the procedures in Fast Letter 11-22 and attempt to schedule the Veteran for an examination to determine the nature and etiology of any current Hepatitis.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records, should be forwarded to the examiner for review with the examiner noting such review in his/her report.  The examiner should render an opinion as to whether any currently diagnosed Hepatitis is at least as likely as not (50 percent probability or greater) related to the Veteran's period of service, to include the Hepatitis diagnosed in June 1972.  Complete detailed rationale must be provided for any opinion that is rendered.  

If an examination cannot be conducted, then forward the Veteran's claims file to an appropriate medical professional to provide the above opinion.

5.  Follow the procedures in Fast Letter 11-22 and attempt to schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present. The claims folder, a copy of this remand, and all other pertinent records must be made be available for review by the examiner in conjunction with the examination, and the examiner must acknowledge this review in any report generated as a result of this remand.  Given the medical and factual history as recorded in the Veteran's claims folder, to include his duties as a baggage specialist and claimed moving/viewing of returning coffins; and the Veteran's claimed assault/racial tension, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran currently has PTSD related to his period of service, with the examiner identifying the claimed stressor that serves as the basis for the diagnosis of PTSD. 

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence.  Complete detailed rationale should be provided for each opinion that is rendered. 

If an examination cannot be conducted, then forward the Veteran's claims file to an appropriate medical professional to provide the above opinion.

6.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


